POWER OF ATTORNEY Allianz Life Insurance Company of New York Each person whose signature appears below hereby constitutes and appoints Stewart D. Gregg and Erik T. Nelson and each of them, their true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution for them and in their names, place and stead, in any and all capacities, to sign any and all documents to be filed under the registration listed below that has been or will be filed with the Securities and Exchange Commission by Allianz Life Insurance Company of New York pursuant to the Securities Act of 1933, as amended, by means of the Securities and Exchange Commission's electronic disclosure system known as EDGAR or otherwise; and to file the same, with any amendments thereto and all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to sign and perform each and every act and thing requisite and necessary to be done in connection therewith, as fully to all intents and purposes as each of them might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or any of them, or their or his substitute or substitutes, may lawfully do or cause to be done by virtue thereof. Allianz Life Insurance Company of New York S-1 Registration33 Act No. Allianz Index Advantage New York Variable Annuity Pending SignatureTitle Date /s/ Walter White 11/26/2012 Chairman of the Board and Walter R. WhiteChief Executive Officer /s/ Giulio Terzariol11/26/2012 Director, Chief Financial Officer and Giulio TerzariolTreasurer /s/ Stephen R. Herbert11/20/2012 Director Stephen R. Herbert /s/ Eugene Wilkinson11/21/2012 Director Eugene T. Wilkinson /s/ Gary Smith09/17/2013 Director Gary A. Smith /s/ Martha Clark Goss12/17/2012 Director Martha Clark Goss /s/ Steven Thiel 11/26/2012 Director, Vice President, and Appointed Steven J. ThielActuary Allianz Life of NY S-1 POA (Index Advantage) – Dec 2012Page1 of 2 /s/ Thomas Burns 11/26/2012 Director and President Thomas P. Burns /s/ Yvonne K. Franzese12/12/2012 Director Yvonne K. Franzese /s/ Marc B. Olson11/29/2012 Director and Vice President, Marc B. Olson Financial Consulting /s/ Michael Baney12/02/2012 Director Michael Baney /s/ Ronald M. Clark04/02/2013 Director Ronald M. Clark Allianz Life of NY S-1 POA (Index Advantage) – Dec 2012Page2 of 2
